                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

U.S. EQUAL EMPLOYMENT                 )                  C.A. No.: 0:16-cv-03029-JMC
OPPORTUNITY COMMISSION,               )
                                      )
                Plaintiff,            )
                                      )
v.                                    )                            ORDER
                                      )
T-N-T OF YORK COUNTY, INC.,           )
and TM TRUCKING OF THE                )
CAROLINAS, LLC,                       )
                                      )
                Defendants.           )
_____________________________________ )

       Upon Motion (ECF No. 103) and good cause appearing,
       IT IS HEREBY ORDERED that due to a lapse in appropriations for the EEOC at
midnight on December 21, 2018, the litigation of this matter shall be STAYED until the
EEOC’s funding is restored.


       DATED this 26th day of December, 2018.



                                           United States District Judge
